

	

		II

		109th CONGRESS

		1st Session

		S. 1311

		IN THE SENATE OF THE UNITED

		  STATES

		

			June 24, 2005

			Mr. Reid (for himself,

			 Mr. Bingaman, Mr. Salazar, and Mr.

			 Kerry) introduced the following bill; which was read twice and

			 referred to the Committee on Health,

			 Education, Labor, and Pensions

		

		A BILL

		To provide grants for use by rural local

		  educational agencies in purchasing new school buses.

	

	

		1.Short titleThis Act may be cited as the

			 Bus Utility and Safety in School

			 Transportation Opportunity and Purchasing Act of

			 2005.

		2.Findings and

			 purpose

			(a)FindingsCongress finds that—

				(1)school transportation issues remain a

			 concern for parents, local educational agencies, lawmakers, the National

			 Highway Traffic Safety Administration, the National Transportation Safety

			 Board, and the Environmental Protection Agency;

				(2)millions of children face potential future

			 health problems because of exposure to noxious fumes emitted from older school

			 buses;

				(3)many rural local educational agencies are

			 operating outdated, unsafe school buses that are failing inspection, resulting

			 in a depletion of the school bus fleets of the local educational agencies;

			 and

				(4)many rural local educational agencies are

			 unable to afford newer and safer buses.

				(b)PurposeThe purpose of this Act is to establish

			 within the Department of Education a Federal cost-sharing program to assist

			 rural local educational agencies with older, unsafe school bus fleets in

			 purchasing newer, safer school buses.

			3.DefinitionsIn this Act:

			(1)Rural local

			 educational agencyThe term

			 rural local educational agency means a local educational agency,

			 as defined in section 9101 of the Elementary and Secondary Education Act of

			 1965 (20 U.S.C. 7801), with respect to which—

				(A)each county in which a school served by the

			 local educational agency is located has a total population density of fewer

			 than 10 persons per square mile;

				(B)all schools served by the local educational

			 agency are designated with a school locale code of 7 or 8, as determined by the

			 Secretary of Education; or

				(C)all schools served by the local educational

			 agency have been designated, by official action taken by the legislature of the

			 State in which the local educational agency is located, as rural schools for

			 purposes relating to the provision of educational services to students in the

			 State.

				(2)School

			 busThe term school

			 bus means a vehicle the primary purpose of which is to transport

			 students to and from school or school activities.

			(3)SecretaryThe term Secretary means the

			 Secretary of Education.

			4.Grant program

			(a)In

			 generalFrom amounts made

			 available under subsection (e) for a fiscal year, the Secretary shall provide

			 grants, on a competitive basis, to rural local educational agencies to pay the

			 Federal share of the cost of purchasing new school buses.

			(b)Application

				(1)In

			 generalEach rural local

			 educational agency that seeks to receive a grant under this Act shall submit to

			 the Secretary for approval an application at such time, in such manner, and

			 accompanied by such information (in addition to information required under

			 paragraph (2)) as the Secretary may require.

				(2)ContentsEach application submitted under paragraph

			 (1) shall include—

					(A)documentation that, of the total number of

			 school buses operated by the rural local educational agency, not less than 50

			 percent of the school buses are in need of repair or replacement;

					(B)documentation of the number of miles that

			 each school bus operated by the rural local educational agency traveled in the

			 most recent 9-month academic year;

					(C)documentation that the rural local

			 educational agency is operating with a reduced fleet of school buses;

					(D)a certification from the rural local

			 educational agency that—

						(i)authorizes the application of the rural

			 local educational agency for a grant under this Act; and

						(ii)describes the dedication of the rural local

			 educational agency to school bus replacement programs and school transportation

			 needs (including the number of new school buses needed by the rural local

			 educational agency); and

						(E)an assurance that the rural local

			 educational agency will pay the non-Federal share of the cost of the purchase

			 of new school buses under this Act from non-Federal sources.

					(c)Priority

				(1)In

			 generalIn providing grants

			 under this Act, the Secretary shall give priority to rural local educational

			 agencies that, as determined by the Secretary—

					(A)are transporting students in a bus

			 manufactured before 1977;

					(B)have a grossly depleted fleet of school

			 buses; or

					(C)serve a school that is required, under

			 section 1116(b)(9) of the Elementary and Secondary Education Act of 1965 (20

			 U.S.C. 6316(b)(9)), to provide transportation to students to enable the

			 students to transfer to another public school served by the rural local

			 educational agency.

					(d)Payments;

			 Federal share

				(1)PaymentsThe Secretary shall pay to each rural local

			 educational agency having an application approved under this section the

			 Federal share described in paragraph (2) of the cost of purchasing such number

			 of new school buses as is specified in the approved application.

				(2)Federal

			 shareThe Federal share of

			 the cost of purchasing a new school bus under this Act shall be 75

			 percent.

				(e)Authorization

			 of appropriationsThere are

			 authorized to be appropriated to carry out this Act—

				(1)$50,000,000 for fiscal year 2006;

			 and

				(2)such sums as are necessary for each of

			 fiscal years 2007 through 2011.

				

